Notice of Pre-AIA  or AIA  Status
Claims 1-9, 13-22 and 25-28  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Following Applicants arguments and amendments to the Claims, the 103 rejection of the claims is still Maintained. New reference is added.

Response to 35 USC 101 arguments

5.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument



Examiner response
The examiner consider newly added limitation “performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency” is merely reciting the words "apply it" (or an equivalent) with the judicial exception. And the court has identified such limitations did not integrate a judicial exception into a practical application.

Response to 35 USC 103 arguments

Applicant arguments
The amended claims also now explicitly define the first and second times as each being pre-contingency. Applicant respectfully submits that this amendment addresses the Examiner’s § 103 allegation that the claims are obvious over NPL-1 and NPL-2. Indeed, the Examiner has alleged “[t]he second time represents post-disturbance time...” Final Office Action, Page 20. With the claims amended to now explicitly recite that the second time is pre-contingency, Applicant submits the amended claims define over the cited combination of NPL-1 and NPL-2.

Examiner response
The way the claim is written only describe the model based contingency analysis at time (T1) that is happen before PMU measurement at time (T2) and both time represent the pre-contingencies time. Examiner found a person in the ordinary skill of the art can run the model based contingency analysis during the pre-contingencies at time T1 in first system and store the data D1. After that he performed the PMU at time T2 later than T1 in second system and store the data D2. Based on those data collected, the post-contingencies is determined. Examiner recommend amending the claims so that it reflects the same system for first time and second time. 



Claim Rejections - 35 USC § 112


6.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.         The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.         Claim 1, 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.             Claim 1, 13 and 25 recites “based on the voltage of the power system post-contingency predicted as of the second time”.  It is not clear to the examiner what second time represents. According 



Claim Rejections - 35 USC § 101
10.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.       Claims 1-9, 13-22 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or alternately mathematical relationship) without significantly more. 
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-9 are directed to process.
Claims: 13-22 are directed to system or machine.
Claims: 25-28 are directed to non-transitory computer readable medium, which falls in the manufacture.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 13 and 25 recites: 
executing model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency (a person could mentally consider a power system and predict a voltage stability contingency based on their expertise in the field. Under the broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)

based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency.( this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the
“Mental Process” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 13 and 25 recites the additional elements of
obtaining, from phasor measurement units (PMUs) in the power system, synchrophasor measurements that indicate, as of a second time that is pre-contingency but that is later than the first time, phasors in the power system pre-contingency (it is recited at a high level of generality (i.e., as a general means of gathering measurement data for use), and amounts to mere data gathering ((See MPEP 2106.05(g)).
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (It is merely reciting the words "apply it" (or an equivalent) with the judicial exception. And the court has identified such limitations that did not integrate a judicial exception into a practical application.)
Claim 13 recites the additional elements of a receiver; and (generic computer component)
(processing circuit is a generic computer component)
Claim 25 recites the additional elements of non-transitory computer readable medium and processer. (Generic computer component) The processor, receiver and non-transitory computer readable medium are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The PMU measurement is recited at a high level of generality (i.e., as a general means of gathering measurement data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Also, the Phasor measurement unit The Phasor Measurement unit (PMUs) is simply appending routine and conventional and well known in the power industry to the measurement of voltage stability and cannot contribute an inventive concept. (NPL-4 - "Synchronized Phasor Measurement Applications in Power Systems” See also MPEP 2106.05(d)).  The additional element of processor, receiver and non-transitory computer readable medium to perform computer functions is more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See also MPEP 2106.05(f)).   Performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency is merely reciting the words "apply it" (or an equivalent) with the judicial exception. Thus, claim 1, 13 and 25 are not patent eligible.


Regarding claims 2 and 14
Claim 2 and 14 further recites obtaining, based on the model-based contingency analysis, a ratio between a post-contingency power transfer limit as of the first time and a pre-contingency power transfer limit as of the first time, (it is recited at a high level of generality (i.e., as a general means of gathering measurement data for use), and amounts to mere data gathering ((See MPEP 2106.05(g)). and 
wherein the predicting is based on the ratio and the synchrophasor measurements. (In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.)
 These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 2 and 14, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Regarding claims 3 and 15
Claim 3 further recites obtaining, based on the synchrophasor measurements, a pre-contingency power transfer limit as of the second time (it is recited at a high level of generality (i.e., as a general means of gathering measurement data for use), and amounts to mere data gathering ((See MPEP 2106.05(g)). and 
wherein the predicting is based on the ratio and the pre-contingency power transfer limit as of the second time. (In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.) These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with 

Regarding claims 4 and 16
Claim 4 and 16 further recites wherein the predicting comprises obtaining a post-contingency power transfer limit as of the second time by scaling the pre-contingency power transfer limit as of the second time by the ratio. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 4 and 16, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 4 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Regarding claims 5 and 17
Claim 5 further recites wherein the predicting further comprises calculating, based on the post-contingency power transfer limit as of the second time, an index that indicates, as of the second time, voltage stability of the power system post-contingency. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 5 and 17, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 5 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Regarding claims 6 and 18
. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 6 and 18, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Regarding claims 7 and 19
Claim 7 further recites wherein the predicting further comprises periodically executing the model-based contingency analysis to predict, at scheduled times that are each pre-contingency, voltage stability of the power system post-contingency, and, for each of one or more intermediate times between successive ones of the scheduled times. (In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper)
obtaining, from the PMUs in the power system, synchrophasor measurements that indicate, as of the intermediate time, phasors in the power system pre-contingency; (it is recited at a high level of generality (i.e., as a general means of gathering measurement data for use), and amounts to mere data gathering ((See MPEP 2106.05(g)). and 
based on the synchrophasor measurements and the model-based contingency analysis executed to predict post-contingency voltage stability as of a last scheduled time before the intermediate time, predicting, as of the intermediate time, voltage stability of the power system post-contingency. (In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper)
 These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 7 and 19, therefore, when taken as a 


Regarding claims 8 and 20
Claim 8 and 20 further recites wherein the one or more intermediate times between successive ones of the scheduled times include multiple intermediate times that recur between the successive ones of the scheduled times at a rate between 5 and 150 times per second.. This is only of the description of the sampling time that was previously obtained. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 8 and 20, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 and 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Regarding claims 9 and 21
Claim 9 and 21 further recites responsive to determining that the contingency has occurred or that a margin for voltage stability of the power system post-contingency falls below a threshold, executing the model-based contingency analysis earlier than a previously scheduled time. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 9 and 21, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 and 21 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Regarding claims 22
. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 22, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 22 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 13.


Regarding claims 26, 27 and 28
Claim 26, 27 and 28 further recites wherein the one or more actions include: configuring operating constraints of the power system to avoid triggering the contingency; and/or shedding load on the power system. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. Claim 26, 27 and 28, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 26, 27 and 28 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 13.


Claim Rejections - 35 USC § 103
12.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
13.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.      This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


16.    Claims 1, 7-8, 13, 19-20, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 (Parniani)(“VOLTAGE STABILITY ANALYSIS OF A MULTIPLE-INFEED LOAD CENTER USING PHASOR MEASUREMENT DATA”) in view of NPL-2 (Xu)(“VOLTAGE STABILITY 

Regarding Claim 1:
NPL-1 teaches a method performed by a voltage stability prediction system (Abstract, Voltage
Stability analysis using synchronized phasor measurement data for power systems), of claim 1 for predicting voltage stability of a power system under a contingency, the method comprising: 
obtaining, from phasor measurement units (PMUs) in the power system, synchrophasor measurements that indicate, as of a second time that is pre-contingency but that is later than the first time, phasors in the power system pre-contingency (page 1, col. 1, Power System has a network of phasor measurement units (PMUs)) that indicate, as of a second time later than the first time, phasors in the power system pre-contingency (NPL-1 teaches phasor measurement is included in abstract and see at least fig 5-6 and fig 10-11 and PMU measurements, Power System to predict the stability limit for power transfer at three time periods:  pre-disturbance condition, transient period following the onset of disturbance, and quasi stationary post-disturbance condition. The impact of disturbance on equivalent model parameters and voltage stability limit. The second time represents post-disturbance time from the synchrophasor measurement as illustrated in fig 5 and fig 10); 

Examiner note: Examiner consider the synchrophasor measurement was taken at second time later the first time after the model contingency is performed.  NPL-1 contains the synchrophasor measurement data for the pre-contingencies time. 
 

However, NPL-1 does not explicitly teach executing model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency.
In a related field of Art, NPL-2 teaches executing model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency. (NPL-2, page 480-481- See at least fig 2.2 and fig 3.1 –generic dynamic model proposed in fig 2.2 typical load-voltage response characteristics and fig 3.1 is the voltage dynamics as viewed from V-Q plane. In the figure, network experiences an outage that reduces its reactive power supply capability from the pre-disturbance (a) to the post-disturbance (b). Using of mathematical formulation for the model based. The first time pre-contingency is the time generated after executing generic load model contingency analysis to predict voltage stability).

Examiner note: NPL-2 teaches executing model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency. (See Fig 3.1)  Fig 3.1 represents the pre-contingency data for the first time to predict the voltage stability of the power system post-contingency.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 to include executing model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency as taught by NPL-2 in the system of NPL-1 in order to establish the relationship between power flow based static techniques and time simulation based dynamic techniques for voltage stability analysis( Abstract).


The combination of NPL-1 and NPL-2 does not teach 
based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency;


In the related field of invention, NPL-3 teaches based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency; (see page 3-5 and fig 3-6- Figures 3 and 4 are examples of long-term data used to analyze the effects of power system disturbances on critical transmission system buses. This data can also be used to review phase angle changes, stability margins, state determinations, and as a comparison to system computer models. The stability program starts its calculations by taking the steady-state voltage calculated in the power flow program and then progresses over time. Power flow cases for these comparisons were built by taking SCADA data capture and reproducing the events before the line trip occurred. Figure 6 compares PMU data and computer simulation for the real power flow on a major 500 kV line that was several substations away from the test site. Figure 7 shows comparisons between the PMU data and computer simulation for several different PMUs at widely dispersed locations. The recorded data compares very closely with stability program results. Considerable analysis is required to set up the computer simulations after the PMU data has been captured.)
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (See page 6-The basic hardware is in place to accomplish all the mentioned applications, and many others are presently being developed and will be reported in the future. There is a need for even more software to efficiently use the captured data and speed the analysis functions. As real-time applications approach, programs must be in place to allow system operators to properly recognize and take action where required. For control functions where action is automatic, additional research and testing are needed to provide these tools for future use. Fault and disturbance monitoring applications would benefit by 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 and NPL-2 to include based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency and based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency.
as taught by NPL-3 in the system of NPL-1 and NPL-2 in measuring frequency and magnitude of phasors, state estimation, stability prediction, that can measure the state of and adaptive relaying, power system monitoring uses such as fault recording, disturbance recording, and verification of computer modeling of transmission and generation systems.(See page 2)

Regarding claim 7 and 19:
NPL-1 further teaches obtain, from the PMUs in the power system, synchrophasor measurements that indicate, as of the intermediate time, phasors in the power system pre-contingency; (NPL-1, page 3 column 2 illustrates the PMU measurements taken from a 500 kV power transfer path in the US Western Power System to predict the stability limit for power transfer. The pre-disturbance time graph is shown in fig 5 and fig 10 with the 5 data sample per sec is used for the measurement. Also, the pre-disturbance data with active and reactive power variations are plotted against different time interval (intermediate time is the time interval between each sample to be measured) and is in the range of 0-60 sec (one period of succession of pre-disturbance)

Examiner note: NPL-2 teaches the load voltage as a function of time, scheduled time is the one period of succession of each disturbance (simulation time). The intermediate times reflects the changes in plot graph due to the disturbance with the load voltage. 

NPL-1 does not disclose periodically executing the model-based contingency analysis to predict, at scheduled times, voltage stability of the power system post-contingency, and, for each of one or more intermediate times successive ones of the scheduled times. 

However, NPL-2 further teaches, periodically executing the model-based contingency analysis to predict, at scheduled times, voltage stability of the power system post-contingency, and, for each of one or more intermediate times successive ones of the scheduled times. (NPL-2, page 480-481- See at least fig 2.2 and fig 3.1-3.2 –generic dynamic model proposed in fig 2.2 typical load-voltage response characteristics and fig 3.1 is the voltage dynamics as viewed from V-Q plane. In the figure, network experiences an outage that reduces its reactive power supply capability from the pre-disturbance (a) to the post-disturbance (b). Figure 3.1 shows the simulation results in V-Q coordinates. The load voltage as a function of time is plotted in Figure 3.2 Using of mathematical formulation for the model based.)  


The combination of NPL-1 and NPL-2 does not teach based on the synchrophasor measurements and the model-based contingency analysis executed to predict post-contingency voltage stability as of a last scheduled time before the intermediate time

However, NPL-3 further teaches based on the synchrophasor measurements and the model-based contingency analysis executed to predict post-contingency voltage stability as of a last scheduled time before the intermediate time. (see page 3-5 and fig 3-6- Figures 3 and 4 are examples of long-term  This data can also be used to review phase angle changes, stability margins, state determinations, and as a comparison to system computer models. The stability program starts its calculations by taking the steady-state voltage calculated in the power flow program and then progresses over time. Power flow cases for these comparisons were built by taking SCADA data capture and reproducing the events before the line trip occurred. Figure 6 compares PMU data and computer simulation for the real power flow on a major 500 kV line that was several substations away from the test site. Figure 7 shows comparisons between the PMU data and computer simulation for several different PMUs at widely dispersed locations. The recorded data compares very closely with stability program results. Considerable analysis is required to set up the computer simulations after the PMU data has been captured.)


Examiner note: Fig 5 and fig 6 illustrate the simulation time. Synchronized data samples taken every one to six cycles may usually suffice to provide the necessary disturbance data. Samples were taken throughout the period of simulation time to predict the voltage stability. Examiner consider the last scheduled time taken every one to six cycles before the intermediate time. 


Regarding Claim 8 and 20:
NPL-1 further teaches, wherein the one or more intermediate times between successive ones of the scheduled times include multiple intermediate times that recur between the successive ones of the scheduled times at a rate between 5 and 150 times per second (NPL-1 page 3 column 1 illustrates PMU data are collected at a high sampling rate with the 30 samples/s to determine how long time period is sufficient for identification and accurate estimation; examiner notes that the rate 30 samples/sec here is obvious since because it falls in that range of 5 -150 per/sec, see MPEP §2144.05 I).


Regarding claim 13: 
NPL-1 teaches a voltage stability prediction system (Abstract, voltage stability analysis using synchronized phasor measurement data for power systems) for predicting voltage stability of a power system under a contingency, the voltage stability prediction system comprising: a receiver (NPL-1 page 3 column 2 teaches PMU measurements taken from a 500 kV power transfer path in the US Western Power System which is the receiver under contingency to predict the stability limit for power transfer through that path); and 
one or more processing circuits configured to:
obtain, from phasor measurement units (PMUs) in the power system, synchrophasor measurements that indicate, as of a second time that is pre-contingency but that is later than the first time, phasors in the power system pre-contingency (page 1, col. 1, Power System has a network of phasor measurement units (PMUs)) that indicate, as of a second time later than the first time, phasors in the power system pre-contingency (NPL-1 teaches phasor measurement is included in abstract and see at least fig 5-6 and fig 10-11 and PMU measurements, Power System to predict the stability limit for power transfer at three time periods:  pre-disturbance condition, transient period following the onset of disturbance, and quasi stationary post-disturbance condition. The impact of disturbance on equivalent model parameters and voltage stability limit. The second time represents post-disturbance time from the synchrophasor measurement as illustrated in fig 5 and fig 10); 

Examiner note: Examiner consider the synchrophasor measurement was taken at second time later the first time after the model contingency is performed.  NPL-1 contains the synchrophasor measurement data for the pre-contingencies time. 
 

NPL-1 does not explicitly teach execute model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency.
In a related field of Art, NPL-2 teaches execute model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency. (NPL-2, page 480-481- See at least fig 2.2 and fig 3.1 –generic dynamic model proposed in fig 2.2 typical load-voltage response characteristics and fig 3.1 is the voltage dynamics as viewed from V-Q plane. In the figure, network experiences an outage that reduces its reactive power supply capability from the pre-disturbance (a) to the post-disturbance (b). Using of mathematical formulation for the model based. The first time pre-contingency is the time generated after executing generic load model contingency analysis to predict voltage stability).

Examiner note: NPL-2 teaches executing model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency. (See Fig 3.1)  Fig 3.1 represents the pre-contingency data for the first time to predict the voltage stability of the power system post-contingency.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 to include execute model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency as taught by NPL-2 in the system of NPL-1 in order to establish the relationship between power flow based static techniques and time simulation based dynamic techniques for voltage stability analysis( Abstract).


The combination of NPL-1 and NPL-2 does not teach 
based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency;
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency.

In the related field of invention, NPL-3 teaches based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency; (see page 3-5 and fig 3-6- Figures 3 and 4 are examples of long-term data used to analyze the effects of power system disturbances on critical transmission system buses. This data can also be used to review phase angle changes, stability margins, state determinations, and as a comparison to system computer models. The stability program starts its calculations by taking the steady-state voltage calculated in the power flow program and then progresses over time. Power flow cases for these comparisons were built by taking SCADA data capture and reproducing the events before the line trip occurred. Figure 6 compares PMU data and computer simulation for the real power flow on a major 500 kV line that was several substations away from the test site. Figure 7 shows comparisons between the PMU data and computer simulation for several different PMUs at widely dispersed locations. The recorded data compares very closely with stability program results. Considerable analysis is required to set up the computer simulations after the PMU data has been captured.)
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (See page 6-The basic hardware is in place to accomplish all the mentioned applications, and many others are presently being developed and will be reported in the future. There is a need for even more software to efficiently use the captured data and speed the analysis functions. As real-time applications approach,  where action is automatic, additional research and testing are needed to provide these tools for future use. Fault and disturbance monitoring applications would benefit by additional software to speed analysis and automate these functions. Power system state estimations are presently being made via SCADA data at the PCC in Birmingham. Future possibilities include actual state determinations in real-time from optimally placed PMUs. Additional research and actual test installations are necessary prior to any full scale implementation of this application.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 and NPL-2 to include based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency and based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency.
as taught by NPL-3 in the system of NPL-1 and NPL-2 in measuring frequency and magnitude of phasors, state estimation, stability prediction, that can measure the state of and adaptive relaying, power system monitoring uses such as fault recording, disturbance recording, and verification of computer modeling of transmission and generation systems.(See page 2)


Regarding claim 22
NPL-1 does not teach wherein the one or more processing circuits are configured to, based on the predicting, control performance of one or more actions needed to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. 
However, NPL-3 further teaches wherein the one or more processing circuits are configured to, based on the predicting, control performance of one or more actions needed to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (See page 6-The basic hardware is in place to accomplish all the mentioned applications, and many others are presently being developed and will be reported in the future. There is a need for even more software to efficiently use the captured data and speed the analysis functions. As real-time applications approach, programs must be in place to allow system operators to properly recognize and take action where required. For control functions where action is automatic, additional research and testing are needed to provide these tools for future use. Fault and disturbance monitoring applications would benefit by additional software to speed analysis and automate these functions. Power system state estimations are presently being made via SCADA data at the PCC in Birmingham. Future possibilities include actual state determinations in real-time from optimally placed PMUs. Additional research and actual test installations are necessary prior to any full scale implementation of this application.)


Regarding claim 25:
NPL-1 teaches a non-transitory computer readable medium of claim 25 comprising instructions stored thereon that, when executed by a processor of a voltage stability prediction system, causes the voltage stability prediction system to predicting voltage stability of a power system under a contingency (Fig. 2, Abstract, Voltage stability is a security concern for modern power systems. In this paper a new approach is presented for voltage stability analysis using synchronized phasor measurement data. Simple equivalent models of the interconnected system), by:
obtaining, from phasor measurement units (PMUs) in the power system, synchrophasor measurements that indicate, as of a second time that is pre-contingency but that is later than the first time, phasors in the power system pre-contingency (page 1, col. 1, Power System has a network 

Examiner note: Examiner consider the synchrophasor measurement was taken at second time later the first time after the model contingency is performed.  NPL-1 contains the synchrophasor measurement data for the pre-contingencies time. 
 
However, NPL-1 does not explicitly teach executing model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency.
In a related field of Art, NPL-2 teaches executing model-based contingency analysis using a model of the power system to predict, as of a first time that is pre-contingency, voltage stability of the power system post-contingency. (NPL-2, page 480-481- See at least fig 2.2 and fig 3.1 –generic dynamic model proposed in fig 2.2 typical load-voltage response characteristics and fig 3.1 is the voltage dynamics as viewed from V-Q plane. In the figure, network experiences an outage that reduces its reactive power supply capability from the pre-disturbance (a) to the post-disturbance (b). Using of mathematical formulation for the model based. The first time pre-contingency is the time generated after executing generic load model contingency analysis to predict voltage stability).

Examiner note: NPL-2 teaches executing model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency. (See Fig 3.1)  Fig 3.1 represents the pre-contingency data for the first time to predict the voltage stability of the power system post-contingency.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 to include model-based contingency analysis using a model of the power system to predict, as of a first time, voltage stability of the power system post-contingency as taught by NPL-2 in the system of NPL-1 in order to establish the relationship between power flow based static techniques and time simulation based dynamic techniques for voltage stability analysis( Abstract).


The combination of NPL-1 and NPL-2 does not teach 
based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency;
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency.

In the related field of invention, NPL-3 teaches based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency; (see page 3-5 and fig 3-6- Figures 3 and 4 are examples of long-term data used to analyze the effects of power system disturbances on critical transmission system buses. This data can also be used to review phase angle changes, stability margins, state determinations, and as a comparison to system computer models. The stability program starts its calculations by taking the steady-state voltage calculated in the power flow program and then progresses over time. Power flow cases for these comparisons were built by taking SCADA data capture and reproducing the events before the line trip  Figure 7 shows comparisons between the PMU data and computer simulation for several different PMUs at widely dispersed locations. The recorded data compares very closely with stability program results. Considerable analysis is required to set up the computer simulations after the PMU data has been captured.)
based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (See page 6-The basic hardware is in place to accomplish all the mentioned applications, and many others are presently being developed and will be reported in the future. There is a need for even more software to efficiently use the captured data and speed the analysis functions. As real-time applications approach, programs must be in place to allow system operators to properly recognize and take action where required. For control functions where action is automatic, additional research and testing are needed to provide these tools for future use. Fault and disturbance monitoring applications would benefit by additional software to speed analysis and automate these functions. Power system state estimations are presently being made via SCADA data at the PCC in Birmingham. Future possibilities include actual state determinations in real-time from optimally placed PMUs. Additional research and actual test installations are necessary prior to any full scale implementation of this application.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data as mentioned by NPL-1 and NPL-2 to include based on the model-based contingency analysis and the synchrophasor measurements, predicting, as of the second time, voltage stability of the power system post-contingency and based on the voltage of the power system post-contingency predicted as of the second time, performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency.
by NPL-3 in the system of NPL-1 and NPL-2 in measuring frequency and magnitude of phasors, state estimation, stability prediction, that can measure the state of and adaptive relaying, power system monitoring uses such as fault recording, disturbance recording, and verification of computer modeling of transmission and generation systems.(See page 2)

Regarding claim 26-28
NPL-1 does not teach wherein the one or more actions include: configuring operating constraints of the power system to avoid triggering the contingency; and/or shedding load on the power system.
However, NPL-2 further teaches wherein the one or more actions include: configuring operating constraints of the power system to avoid triggering the contingency; and/or shedding load on the power system. (See page 48-482- typical transient load characteristic parameters are in the range of 0.2 to 1.0 for real power (U) and 3.0 to 6.0 for reactive power (p). The guideline suggests that voltage support response time shall be 0.2 to 0.8 times the load time constant to avoid voltage collapse. If a load has a time constant of 50 seconds, mechanically switched capacitors that can normally operate in less than 0.2*50 seconds may be sufficient for voltage stability control.)


17.    Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1(“VOLTAGE STABILITY ANALYSIS OF A MULTIPLE-INFEED LOAD CENTER USING PHASOR MEASUREMENT DATA”) and NPL-2(“VOLTAGE STABILITY ANALYSIS USING GENERIC DYNAMIC LOAD MODELS”) and further in view of Burnett et al. (NPL-3 –“Power System Applications for Phasor Measurement Units”) and still further in view of Schlueter et al. (PAT-NO: US8239070 B1)

Regarding Claim 2 and 14:
As discussed above, the combination of NPL-1, NPL-2 and NPL-3 teaches a method performed by a voltage stability prediction system for predicting voltage stability of a power system under a contingency of claim 1, wherein it does not explicitly teach, based on model-based contingency, a ratio between a post-contingency power transfer limit as of the first time and a pre-contingency power transfer limit as of the first time, and wherein the predicting is based on the ratio and the synchrophasor measurements.
In the related of field of art, Schlueter et al. (PAT-NO: US 8239070 B1) teaches based on model-based contingency, a ratio between a post-contingency power transfer limit as of the first time and a pre-contingency power transfer limit as of the first time, and wherein the predicting is based on the ratio and the synchrophasor measurements. (Schlueter et al., column 13, lines 55-67 and col. 14, lines 1-8,  and fig 7- at step 170, the representative solution for an unsolved contingency which is a predicted solution based on the boundary case solution. The boundary solution predicts the load flow conditions. This solution predicted by finding multiplicative factor ratio for each load flow variable that is to be predicted. Specifically, the ratio is: (change in the variable from the base case to boundary case solution in per unit)/(1-percentage of outage remaining at the boundary case solution as a fraction ; examiner interprets that the ratio here is obvious, since base case is the pre-contingency and percentage of outage is the post-contingency See also col 16 line 26-31- base reactive power output represents the amount of reactive power that a generator 10 or reactive reserve 18 outputs when no contingency or outage is simulated (i.e., the reactive power output in a conventional base case solution). Examiner consider base case solution determines the pre-contingency voltage transfer limit when there is no contingency. Additionally, the boundary solution determines the load flow conditions and the load flow conditions occurs (after contingency) when there is voltage instability and it determines the post-contingency transfer limit. Under the broadest reasonable sense, the examiner interprets the ratio here is obvious, since base case is the pre-contingency and percentage of outage is the post-contingency.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor by NPL-1, NPL-2 and NPL-3 as taught by Schlueter et al. (PAT-NO: US8239070 B1) to include the ratio between a post-contingency power transfer limit as of the first time and a pre-contingency power transfer limit as of the first time, and wherein the predicting is based on the ratio and the synchrophasor measurements in order to obtain an actual load flow solution (Schlueter et al., column 13, line 58).



Regarding Claim 3 and 15:
The combination of NPL-1, NPL-2 and NPL-3 fails to disclose, wherein based on the synchrophasor measurements, a pre-contingency power transfer limit as of the second time and wherein the predicting is based on the ratio and the pre-contingency power transfer limit as of the second time.  
 In the related of field of art,  Schlueter et al. (PAT-NO: US8239070 B1) further teaches, wherein based on the synchrophasor measurements, a pre-contingency power transfer limit as of the second time and wherein the predicting is based on the ratio and the pre-contingency power transfer limit as of the second time.  (Schlueter et al., column 13, line 55-67, and fig 7-at step 170, the representative solution for an unsolved contingency which is a predicted solution based on the boundary case solution. This solution can be predicted by finding the multiplicative factor ratio for each load flow variable that is to be predicted. Specifically, the ratio is: (change in the variable from the base case to boundary case solution in per unit)/(1-percentage of outage remaining at the boundary case solution as a fraction ; examiner interprets that the ratio here is obvious, since the base case is the pre-contingency and percentage of outage is the post-contingency).




Regarding Claim 4 and 16
The combination of NPL-1, NPL-2 and NPL-3 fails to disclose the predicting comprises obtaining a post-contingency power transfer limit as of the second time by scaling the pre-contingency power transfer limit as of the second time by the ratio.
 In the related of field of art, Schlueter et al. (PAT-NO: US8239070 B1 further teaches the predicting comprises obtaining a post-contingency power transfer limit as of the second time by scaling (in spec ¶ 28, the scaling teaches calculation) the pre-contingency power transfer limit as of the second time by the ratio (Schlueter et al, Col 14, line 1-10,  ratio (per unit change in a value of the loadflow variable in a base case solution to a value of the load flow variable in the boundary case solution/the percentage of contingency removed in boundary case solution)  multiplied by variable to obtain a predicted change in variable, and predicted change is added to variable in boundary case solution expressed in per unit (pu) to obtain the predicted boundary solution value for the variable).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data and  generic dynamic load model  as disclosed by NPL-1, NPL-2 and NPL-3 as taught by Schlueter et al. (PAT-NO: US8239070 B1) to include the predicting comprises obtaining a post-contingency power transfer limit as of the second time by scaling the pre-contingency power transfer limit as of the second time by the ratio in order to obtain the predicted boundary solution value for the variable. (Schlueter et al., column 14, line 4-5).


18.    Claims 5-6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1(“VOLTAGE STABILITY ANALYSIS OF A MULTIPLE-INFEED LOAD CENTER USING PHASOR MEASUREMENT DATA”), in view of NPL-2(“VOLTAGE STABILITY ANALYSIS USING GENERIC DYNAMIC LOAD MODELS”) , further in view of Burnett et al. (NPL-3 –“Power 



Regarding Claim 5 and 17 
The combination of NPL-1, NPL-2, NPL-3 and Schlueter et al. (PAT-NO: US8239070 B1 does not teach, predicting further comprises calculating, based on the post-contingency power transfer limit as of the second time, an index that indicates, as of the second time, voltage stability of the power system post-contingency. 
In the related of field of art, NPL-4 teaches, wherein the predicting further comprises calculating, based on the post-contingency power transfer limit as of the second time, an index that indicates, as of the second time, voltage stability of the power system post-contingency (NPL-4 page 1 column 2 teaches the proposed continuation power flow obtains the post-contingency loading margins starting from the maximum loading and using a bus voltage magnitude as a parameter and the loading margin (LM) is the most basic index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability prediction system for predicting voltage stability of a power system under a contingency as disclosed by NPL-1, NPL-2, NPL-3 and Schlueter et al. (PAT-NO: US8239070 B1) to include the predicting further comprises calculating, based on the post-contingency power transfer limit as of the second time, an index that indicates, as of the second time, voltage stability of the power system post-contingency as taught by NPL-4 in the system of NPL-1, NPL-2 and NPL-3 and Schlueter et al. (PAT-NO: US8239070 B1)   in order to evaluate the voltage stability for each contingency. (Abstract).


Regarding Claim 6 and 18 
The combination of NPL-1, NPL-2, NPL-3 and Schlueter et al. (PAT-NO: US8239070 B1 do not teach the index is a power margin of the power system post-contingency.
In the related of field of art, NPL-4 further teaches, the index is a power margin of the power system post-contingency (NPL-4 - See fig 1 and fig 2, in fig 1 Pop (base case or pre-contingency) and P'op (post-contingency) where the maximum margin is calculated, and power margin as described in spec is the difference between the post-contingency power transfer limit and the (reactive) power demanded by loads on the power (pre-contingency) as indicated in fig 1; examiner notes that the difference here is obvious, see MPEP §2144.05 I).



19.   Claims 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1(“VOLTAGE STABILITY ANALYSIS OF A MULTIPLE-INFEED LOAD CENTER USING PHASOR MEASUREMENT DATA”), in view of NPL-2(“VOLTAGE STABILITY ANALYSIS USING GENERIC DYNAMIC LOAD MODELS”), further in view of Burnett et al. (NPL-3 –“Power System Applications for Phasor Measurement Units”) and still further in view of Donolo(PUB-NO: US 2011/0066301 A1).


 Regarding Claim 9 and 21:
The combination of NPL-1, NPL-2 and NPL-3 does not explicitly teach, responsive to determining that the contingency has occurred or that a margin for voltage stability of the power system post-contingency falls below a threshold, executing the model-based contingency analysis earlier than a previously scheduled time.
In the related of field of art, Donolo(PUB-NO: US 2011/0066301 A1) teaches responsive to determining that the contingency has occurred or that a margin for voltage stability of the power system post-contingency falls below a threshold, executing the model-based contingency analysis earlier than a previously scheduled time (para 37 describes when the reactive power to voltage margin of the bus falls below the stability threshold, system 100 may be operating in nearly unstable conditions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of voltage stability analysis using synchronized phasor measurement data and  generic dynamic load model  as disclosed by NPL-1, NPL-2 and NPL-3 to include responsive to determining that the contingency has occurred or that a margin for voltage stability of the power system post-contingency falls below a threshold, executing the model-based contingency analysis earlier than a previously scheduled time as taught by Donolo(PUB-NO: US 2011/0066301 A1) in the system of NPL-1, NPL-2 and NPL-3 in order to generate and transmit control instructions in response to the occurrence of the specified contingency. (Para 37).





Conclusion

20.      All claims 1-9, 13-22 and 25-28 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190137550A1 Zhang et al.

Discussing a method monitor long-term voltage stability in a power system by estimating post-contingency operating point(s) considering PV-PQ transitions based on the current operating point; predicting a sensitivity based Thevenin index (STI) for each 
21.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128